Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment dated 30 July 2020, in which claims 1-11, 13, 14 have been amended, claims 12 and 15 have been cancelled, and new claims 16-21 have been added, is acknowledged.
Claims 1-11, 13-14, 16-21 are pending in the instant application.
Claims 1-11, 13-14, 16-21 are subject of a restriction requirement.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention from the following groups to which the claims must be restricted.
Group (I): a pharmaceutical composition for use in the prevention and/or treatment of a disease in a subject and/or in the modification of the composition of the microbiome of a subject, comprising i) a compound selected from a Ca-channel inhibitor, Tribenoside, Telmisartan, Azathioprine, Mercaptopurine, Mifepristone, Montelukast, Fentiazac, Meclozine dihydrochloride, Carbenoxolone, Gliquidone, Alfacalcidol, Acarbose, Ethacrynic acid, Chlorpromazine hydrochloride, Cyclosporin A, Flufenamic acid, Aripiprazole, Idebenone, Thioguanosine, Thyroxine (L), Gemcitabine, Folic acid, Etretinate, Paclitaxel. Phenindione, Mometasone furoate, Azacytidine-5, Luteolin, Metixene hydrochloride, Protriptyline hydrochloride, Toltrazuril, Tolnaftate, Meclofenamic acid, Prenylamine lactate, Diacerein, Dicumarol, Clemizole hydrochloride, Loratadine, Troglitazone, Tiratricol, Bepridil hydrochloride, Estradiol Valerate, Anthralin, Aprepitant, Amiodarone hydrochloride, Ethopropazine hydrochloride, Astemizole. Methiothepin maleate, pharmaceutically acceptable salts thereof, and derivatives thereof, as recited in claim 14; 
Group (II): A method for  modifying growth of bacterial cells, wherein said method comprises contacting bacterial cells with a compound selected from a Ca-channel inhibitor, Tribenoside, Telmisartan, Azathioprine, Mercaptopurine, Mifepristone, Montelukast, Fentiazac, Meclozine dihydrochloride, Carbenoxolone, Gliquidone, Alfacalcidol, Acarbose, Ethacrynic acid, Chlorpromazine hydrochloride, Cyclosporin A, Flufenamic acid, Aripiprazole, Idebenone, Thioguanosine, Thyroxine (L), Gemcitabine, Folic acid, Etretinate, Paclitaxel, Phenindione, Mometasone furoate, Azacytidine-5, Luteolin, Metixene hydrochloride, Protriptyline hydrochloride, Toltrazuril, Tolnaftate, Meclofenamic acid, Prenylamine lactate, Diacerein, Dicumarol, Clemizole hydrochloride, Loratadine, Troglitazone, Tiratricol, Bepridil hydrochloride, Estradiol Valerate, Anthralin, Aprepitant, Amiodarone hydrochloride, Ethopropazine hydrochloride, Astemizole, Methiothepin maleate, pharmaceutically acceptable salts and derivatives thereof, as recited in claim 1-11, 13, 16-21.

The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: even though the common feature of Groups I-II is a composition comprising a compound listed in claim 14, said common technical feature is not a special technical feature because it is anticipated by any commercially available pharmaceutical composition of, for example, telmisartan, flufenamic acid, aripiprazole, or folic acid. Many of the compounds listed in claim 14 are commercially available as pharmaceutical compositions comprising the compound and a pharmaceutically acceptable carrier. 
"[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). See MPEP 2111.02. In this case, the body of claim 14 fully and intrinsically sets forth all the limitations of the claimed invention, namely a pharmaticeutical composition comprising a compound selected from a list; the preamble “for use in the prevention and/or treatment of a disease in a subject and/or in the modification of the composition of the microbiome of a subject” only states the intended use of the composition. Thus, the preamble is not given any patentable weight.
Since the common technical feature is a well-known commercially available pharmaceutical product, this common feature is not a special technical feature. Therefore, no unity of invention exists.

Further, this application contains claims directed to the following patentably distinct species: compounds listed in claims 1, 8-11, 14, 19-21; bacterial cells of claims 2, 6, 7, 9-11, 13; diseases of claims 4, 17.
These species are independent or distinct because, for example, the genus of compounds listed in claims 1, 14 encompasses a variety of possible compounds, having different structural elements. Each combination of elements requires different structural search and/or a different classification based on its structural elements. There is no significant structural element common to all compounds, and no common mechanism of action known to all compounds. As a result, there is no technical relationship between the different compounds claimed, and this results in lack of unity.

If Applicant elects an invention of Group I, Applicant is required to elect a specific compound listed in claim 14, having a distinct chemical structure, present in a pharmaceutical composition.
For example, if Applicant elects a Ca-channel inhibitor as the compound of claim 14, Applicant is required to elect a specific calcium channel inhibitor, having a distinct chemical structure.
If Applicant elects an invention of Group II, Applicant is required to elect 
a specific compound, having a distinct chemical structure, and
specific bacterial cells, from the genus of claims 2, 6, 7, 9-11, 13, to be contacted with the compound, the growth of said bacterial cells being modified by the compound (claims 6, 7, 9-11, 13), and
a specific patient population, suffering from or at risk of a specific disease, from the genus of claims 4, 17 or another disclosed, being administered the compound.
For example, if Applicant elects a Ca-channel inhibitor as the compound to be used in the claimed method, Applicant is required to elect a specific calcium channel inhibitor, having a distinct chemical structure.
If Applicant elects, for example, patients suffering from an infectious disease as the patient population suffering from or at risk of a specific disease being administered the compound, Applicant is required to elect a specific infectious disease from the genus of claim 17 or another disclosed.
Similarly, if Applicant elects, for example, patients suffering from an inflammatory disease as the patient population being administered the compound, Applicant is required to elect a specific inflammatory disease from the genus of claim 17 or another disclosed.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, all the claims are generic.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Due to the complexity of the case, no attempt was made to reach the applicant by telephone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA NEAGU/Primary Examiner, Art Unit 1627